Citation Nr: 0510544	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar spine (claimed as a back injury).  

2.  Entitlement to service connection for residuals of a 
crush injury of the left hand.  

3.  Entitlement to service connection for bilateral knee pain 
with arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following an October 2002 rating decision which denied 
service connection for a low back disorder and for a left 
hand disorder.  The claim for a bilateral knee disorder was 
initially denied in a February 2003 rating decision.    

In his August 2003 VA FORM 9, the veteran requested a travel 
board hearing before a Veterans Law Judge.  In an October 
2003 statement, the veteran noted that he had not yet been 
scheduled for that hearing and that he was going to Iraq for 
one year as a civilian contractor.  In February 2005, a 
clarification letter was sent to the veteran to determine if 
he still wanted to have a travel board hearing.  The 
veteran's response, added to the claims file in March 2005, 
was that he no longer wanted a hearing.  

The issue of entitlement to service connection for residuals 
of a crush injury of the let hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not present until many years after 
separation from service, and are not related to any incident 
during service.  

2.  Chronic disorders of the knees, patellofemoral pain and 
minimal degenerative joint disease, were not present until 
many years after separation from service, and are not related 
to any incident during service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

2.  Chronic disorders of the knees, patellofemoral pain and 
degenerative joint disease, were not incurred in or 
aggravated by service, and degenerative joint disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in April 2002, prior to the denial of service connection for 
the disabilities at issue in October 2002 and February 2003.  
Moreover, the June 2003 SOC specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed.  Specifically, the letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes available 
service medical records, post service private and VA medical 
records, and statements from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain (or attempt to obtain).  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2002 
and September 2003, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran contends that he is entitled to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine and bilateral knee pain with 
arthritis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Initially, it is noted that in this case, the service medical 
records are incomplete.  The Board recognizes that it is 
incumbent upon VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of some service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board presumes the truthfulness of the veteran's claimed 
symptoms during service.  King v. Brown, 5 Vet. App. 19, at 
21 (1993).

Additionally, it is pointed out that in the case of a combat 
veteran, VA will accept as sufficient proof of service 
connection of any disease or injury, alleged to have been 
incurred in or aggravated by service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the facts and circumstances or hardships of 
service even if there is no official record of such 
incurrence and shall resolve every reasonable doubt in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  A 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty of 
the truth of the fact in controversy."  See Vanerson v. West, 
12 Vet. App. 254 (1999).

A review of the available service medical records (dated from 
1972 through 1983, but not prior) reflects that the veteran 
was seen for complaints of stiffness in the knee in April 
1973.  Chondromalacia, rule out arthritis was the assessment.  
He was seen again for left knee complaints in May 1978 after 
a fall.  There was full range of motion, and the knee was 
described as stable.  He was seen for low back pain after 
falling over an embankment in August 1980.  At time of 
separation examination in 1983, he reported occasional joint 
pain and back pain when he was tired.  No chronic disorders 
of the back or knees were recorded.  

Post service private and VA records dated in 2002 and 2003 
are available for review.  These documents reflect that 
examined by VA in September 2002, the veteran gave a history 
of having incurred a fall during service and injuring his low 
back.  Examination of the back showed painful range of motion 
in all extremes.  X-ray of the lumbar spine was interpreted 
as showing mild degenerative joint disease at multiple levels 
most pronounced at L2-L3 and L5-S1.  The diagnoses were 
degenerative joint disease with degenerative disc disease of 
the lumbar spine.  

On VA examination in November 2002, the veteran reported knee 
pain since the 1960s.  Current symptomatology, to include 
knee pain and morning stiffness, had gradually increased over 
the years.  He was unable to stand for over an hour.  The 
examiner noted that the veteran had been noted to have left 
knee chondromalacia during service.  Range of motion was from 
0 to 140 degrees bilaterally with no effusion and no patellar 
facet tenderness or patellar compression tenderness.  There 
was medial and lateral joint line tenderness on both knees.  
X-rays were interpreted as showing no degenerative joint 
disease.  The diagnosis was patellofemoral pain syndrome.  

Additional VA orthopedic examination of the back and knees 
was conducted in September 2003.  The examiner noted that the 
veteran's claims file was reviewed.  The veteran complained 
of chronic back pain with limited motion.  X-rays showed 
degenerative joint disease.  The examiner noted that the 
veteran had been seen in 1980 (inservice) for back 
complaints.  He opined, however, that the veteran's inservice 
treatment was not related to his post service lumbar 
diagnoses.  The examining physician noted that the record 
showed no evidence of follow-up treatment since the veteran 
had left military service.  This examiner also evaluated the 
veteran's knee complaints.  The veteran specifically stated 
that he had not seen a doctor for complaints associated with 
the knees until about one year before.  Again, due to the 
lack of continuity of treatment for many years after service, 
the examining physician determined that current bilateral 
knee diagnoses, minimal degenerative joint disease were not 
related to inservice treatment for knee problems.  

Private records from 2003 reflect that the veteran was seen 
for back and knee complaints.  Magnetic resonance imaging 
(MRI) in 2003 corroborated previous lumbar spine findings.  

After reviewing all of the evidence, the Board finds that the 
veteran's current back and knee disorders were not present 
until many years after service, and are not etiologically or 
causally related to active duty service or any incident 
therein.  Although the service medical records contain 
complaints of back and knee pain, the records also suggest 
that the complaints resolved and were not reflective of a 
chronic disorder.  It is noted that no chronic back or knee 
condition was noted at time of separation examination in 1983 
although the veteran reported occasional knee and back pain.  
Post service, the earliest records of chronic back and knee 
disorders are from many years (approximately 20) after 
separation from service.  There simply is no medical 
documentation that reflects continued back and knee problems 
after service as alleged by the veteran.  Moreover, no lay 
statements as to continuity of back or knee problems are 
included in the claims file.  

Additionally, it is noted that a VA physician has opined that 
current lumbar spine and knee conditions are not related to 
complaints in service from so long ago.  (See VA reports 
dated in September 2003.)  The Board finds that these 
examination reports are entitled to great probative weight in 
this case.  The physician's opinion is based on sound medical 
principals and a review of all the medical evidence of 
record, which the physician performed in connection with the 
examinations.  He specifically included citations to the 
service medical records and the post-service VA and private 
medical evidence in reaching the medical conclusions 
regarding a nexus to active service.  The VA physician 
provided specific medical reasons why the veteran's chronic 
back and knee disorders did not begin during active service 
or were otherwise related to active service.  

To the extent that the veteran has offered his own theory 
that his current problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, will 
not support his claim.  The veteran is competent as a 
layperson to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that degenerative joint disease 
and degenerative disc disease of the lumbar spine and 
patellofemoral pain and degenerative joint disease of the 
knees were not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.




ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
denied.  

Entitlement to service connection for bilateral knee pain 
with degenerative joint disease is denied.  


REMAND

A review of the available service medical records is negative 
for complaints of, or treatment for, residuals of a crush 
injury to the left hand.  When examined by VA in September 
2003, it was noted that the veteran had a history of a crush 
injury to the left hand.  It was noted that the crush injury 
to the left hand included the middle and ring fingers.  The 
veteran reported that "they" were doing better with minimal 
aching associated with cold, damp weather.  Examination 
showed that the left hand appeared normal without anatomical 
defects.  The diagnosis was crush injury to the left hand 
that was well-healed with minimal residuals.  

Based on the reports summarized above, it is unclear as to 
what left hand residuals are currently manifested.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  Subsequently, the claims folder 
should be forwarded to William Thompson, 
M.D., at the VA facility in Temple, 
Texas, who conducted the September 2003 
VA examination and furnished the 
diagnosis of crush injury of the left 
hand, healed well with minimal residuals.  
(If he is unavailable forward to another 
VA specialist who is free to schedule the 
veteran for further examination if deemed 
necessary).  Dr. Thompson is asked to 
provide an addendum to his 2003 
examination report, describing current 
left hand crush residuals.  A complete 
rationale for any opinion expressed 
should be included in the addendum.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiners must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

2.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


